                    Case 1:20-cv-08924-CM Document 140 Filed 04/28/21 Page 1 of 1




GEORGIA M. PESTANA                                THE CITY OF NEW YORK
Acting Corporation Counsel
                                                    LAW DEPARTMENT
                                                     100 CHURCH STREET
                                                  NEW YORK , NEW YORK 10007
                                                                                              April 28, 2021
       By ECF
       Honorable Colleen McMahon
       United States District Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007
               Re: In re: New York City Policing During Summer 2020 Demonstrations, No. 20 Civ. 8924
       Your Honor:
               I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation Counsel
       of the City of New York, and the single line attorney assigned to the defense in these cases. I
       write to respectfully seek clarification about the Court’s prior order on the length of defendants’
       reply to plaintiffs’ oppositions, which is due on May 14, 2021. 1 ECF No. 121.
               After defendants filed a single motion to dismiss in accordance with the schedule set, the
       Court extended plaintiffs’ time to oppose by one week and held that the Sow plaintiffs could file
       a separate opposition. ECF Nos. 119, 121. The Court held defendants have the usual number of
       pages to respond separately to the Sow plaintiffs’ opposition. ECF No. 121. Now, plaintiffs have
       filed two separate opposition briefs with overlapping arguments. ECF Nos. 134, 137. Indeed,
       Sow plaintiffs claim to incorporate the other plaintiffs’ opposition in its entirety, and cite to
       specific arguments within it. ECF No. 137 at 8, 29. These oppositions are intertwined.
               Therefore, defendants have one question: respectfully, may defendants file one 20 page
       reply instead of two separate 10 page replies? Filing a single brief instead of two briefs would
       allow defendants to present a more holistic, comprehensive rebuttal to the two oppositions in
       what the Court has characterized as “one case.” Filing a single 20 page reply to plaintiffs’ two
       approximately 50 page oppositions would allow defendants to streamline their arguments. This
       would also promote economy and efficiency.
              Defendants are not asking for more pages; just the chance to optimize the two sets of 10
       pages they have, and instead file a single 20 page reply to plaintiffs’ two oppositions.
                 Thank you for your consideration herein.
                                                                    Respectfully submitted,

                                                                    Brachah Goykadosh
                                                                    Senior Counsel
                                                                    Special Federal Litigation Division
       1
        In response to plaintiffs’ request for more time to oppose, the Court ordered that defendants “get an additional
       seven days for reply.” ECF No. 119. The Court did not provide a date. It is defendants’ understanding that because
       plaintiffs’ time to oppose has been enlarged by one week, defendants’ time to reply has also been correspondingly
       enlarged, until May 14, 2021.
